DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 4/16/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910302480X application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (US 20100033473).
As to claim 14, Hsieh discloses a driving method for a display panel [abstract], wherein the display panel comprises a plurality of pixel units (pixel units formed by pixel groups pg1, pg2, & pg3) [fig. 4 & para. 26-30], each of the plurality of pixel units comprises a first color pixel (red pixel unit formed of reds of pixel groups pg1, pg2, & pg3) [fig. 4 & para. 26-30], a second color pixel (green pixel unit formed of greens of pixel groups pg1, pg2, & pg3) [fig. 4 & para. 26-30] and a third color pixel (blue pixel unit formed by blues of pixel groups pg1, pg2, & pg3) [fig. 4 & para. 26-30]; and each of the first color pixel, the second color pixel and the third color pixel comprises a first sub-pixel (red of pixel group pg1, green of pixel group pg1, blue of pixel group pg1) [fig. 4 & para. 26-30], a second sub-pixel (red of pixel group pg2, green of pixel group pg2, & blue of pixel group pg2) [fig. 4 & para. 26-30] and a third sub-pixel (red of pixel group pg3, green of pixel group pg3, & blue of pixel group pg3) [fig. 4 & para. 26-30]; 
wherein the driving method comprises: 
	determining a display grayscale of the first sub-pixel of the first color pixel, a display grayscale of the first sub-pixel of the second color pixel and a display grayscale of the first sub-pixel of the third color pixel according to display image data and a first gamma curve (gamma voltage generator 411 supplies reference voltage group vr1, supplied to pixel group pg1) [fig. 4 & para. 26-30];
	determining a display grayscale of the second sub-pixel of the first color pixel, a display grayscale of the second sub-pixel of the second color pixel and a display grayscale of the second sub-pixel of the third color pixel according to display image data and a second gamma curve (gamma voltage generator 412 supplies reference voltage group vr2, supplied to pixel group pg2) [fig. 4 & para. 26-30]; 
	determining a display grayscale of the third sub-pixel of the first color pixel, a display grayscale of the third sub-pixel of the second color pixel and a display grayscale of the third sub-pixel of the third color pixel according to display image data and a third gamma curve (gamma voltage generator 413 supplies reference voltage group vr3, supplied to pixel group pg3) [fig. 4 & para. 26-30]; and
	driving the first sub-pixels, the second sub-pixels and the third sub-pixels to present a display image according to the display grayscales of the first sub-pixels, the second sub-pixels and the third sub-pixels as determined [para. 26, 29-30, & 19].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, & 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20140104523), in view of Hsieh (US 20100033473).
As to claim 1, Jung teaches a display panel [abstract & fig. 1] comprising: 
a plurality of pixel units (pixels px) [figs. 1, 3, & 14 & para. 33-34, 43, & 127-128], wherein each of the plurality of pixel units comprises a first color pixel (red pixel pxr) [figs. 1, 3, & 14 & para. 33-34, 43, & 127-128], a second color pixel (green pixel pxg) [figs. 1, 3, & 14 & para. 33-34, 43, & 127-128] and a third color pixel (blue pixel pxb) [figs. 1, 3, & 14 & para. 33-34, 43, & 127-128], and each of the first color pixel, the second color pixel and the third color pixel comprises a first sub-pixel (sub-pixel spx1) [figs. 1, 3, & 14 & para. 33-34, 43, & 127-132], a second sub-pixel (sub-pixel spx2) [figs. 1, 3, & 14 & para. 33-34, 43, & 127-132] and a third sub-pixel (sub-pixel spx3) [figs. 1, 3, & 14 & para. 33-34, 43, & 127-132]; and 
a display control unit (timing controller 120 & data driver 140) [fig. 1 & para. 37 & 41]; 
wherein the display control unit is configured to determine a display grayscale of the first sub-pixel of the first color pixel, a display grayscale of the first sub-pixel of the second color pixel and a display grayscale of the first sub-pixel of the third color pixel according to display image data and a first gamma curve (gamma curve associated with first sub-pixels spx1 for each pixel px) [figs. 11-14 & para. 120-125 & 130-131]; 
wherein the display control unit is configured to determine a display grayscale of the second sub-pixel of the first color pixel, a display grayscale of the second sub-pixel of the second color pixel and a display grayscale of the second sub-pixel of the third color pixel according to display image data and a second gamma curve (gamma curve associated with second sub-pixels spx2 for each pixel px) [figs. 11-14 & para. 120-125 & 130-131]; 
wherein the display control unit is configured to determine a display grayscale of the third sub-pixel of the first color pixel, a display grayscale of the third sub-pixel of the second color pixel and a display grayscale of the third sub-pixel of the third color pixel according to display image data and a third gamma curve (gamma curve associated with third sub-pixels spx3 for each pixel px) [figs. 11-14 & para. 120-125 & 130-131]; 
wherein the display grayscales of the first sub-pixel, the second sub-pixel and the third sub-pixel of each of the first through third color pixels are different [para. 120-125 & 130-131].
	Jung does not explicitly teach the display control unit, comprising a first controller , a second controller and a third controller.
Hsieh teaches the concept of a display panel [abstract] that utilizes a plurality of pixel units (pixel units formed by pixel groups pg1, pg2, & pg3) [fig. 4 & para. 26-30], wherein each of the plurality of pixel units comprises a first color pixel (red pixel unit formed of reds of pixel groups pg1, pg2, & pg3) [fig. 4 & para. 26-30], a second color pixel (green pixel unit formed of greens of pixel groups pg1, pg2, & pg3) [fig. 4 & para. 26-30] and a third color pixel (blue pixel unit formed by blues of pixel groups pg1, pg2, & pg3) [fig. 4 & para. 26-30], and each of the first color pixel, the second color pixel and the third color pixel comprises a first sub-pixel (red of pixel group pg1, green of pixel group pg1, blue of pixel group pg1) [fig. 4 & para. 26-30], a second sub-pixel (red of pixel group pg2, green of pixel group pg2, & blue of pixel group pg2) [fig. 4 & para. 26-30] and a third sub-pixel (red of pixel group pg3, green of pixel group pg3, & blue of pixel group pg3) [fig. 4 & para. 26-30]; and 
a display control unit (data driver 460 & gamma voltage generating circuitry 410) [fig. 4 & para. 26-30], comprising a first controller (gamma voltage generator 411) [fig. 4 & para. 26-30], a second controller (gamma voltage generator 412) [fig. 4 & para. 26-30] and a third controller (gamma voltage generator 413) [fig. 4 & para. 26-30]; 
wherein the first controller is configured to determine a display grayscale of a first sub-pixel of the first color pixel, a display grayscale of the first sub-pixel of the second color pixel and a display grayscale of the first sub-pixel of the third color pixel according to display image data and a first gamma curve (gamma voltage generator 411 supplies reference voltage group vr1, supplied to pixel group pg1) [fig. 4 & para. 26-30]; 
wherein the second controller is configured to determine a display grayscale of the second sub-pixel of the first color pixel, a display grayscale of the second sub-pixel of the second color pixel and a display grayscale of the second sub-pixel of the third color pixel according to display image data and a second gamma curve (gamma voltage generator 412 supplies reference voltage group vr2, supplied to pixel group pg2) [fig. 4 & para. 26-30]; 
wherein the third controller is configured to determine a display grayscale of the third sub-pixel of the first color pixel, a display grayscale of the third sub-pixel of the second color pixel and a display grayscale of the third sub-pixel of the third color pixel according to display image data and a third gamma curve (gamma voltage generator 413 supplies reference voltage group vr3, supplied to pixel group pg3) [fig. 4 & para. 26-30]; 
wherein the display grayscales of the first sub-pixel, the second sub-pixel and the third sub-pixel of each of the first through third color pixels are different [fig. 4 & para. 26-30].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display control unit of the display panel of Jung, such that the display control unit, comprising a first controller, a second controller and a third controller; wherein the first controller is configured to determine a display grayscale of the first sub-pixel of the first color pixel, a display grayscale of the first sub-pixel of the second color pixel and a display grayscale of the first sub-pixel of the third color pixel according to display image data and a first gamma curve; wherein the second controller is configured to determine a display grayscale of the second sub-pixel of the first color pixel, a display grayscale of the second sub-pixel of the second color pixel and a display grayscale of the second sub-pixel of the third color pixel according to display image data and a second gamma curve; wherein the third controller is configured to determine a display grayscale of the third sub-pixel of the first color pixel, a display grayscale of the third sub-pixel of the second color pixel and a display grayscale of the third sub-pixel of the third color pixel according to display image data and a third gamma curve; wherein the display grayscales of the first sub-pixel, the second sub-pixel and the third sub-pixel of each of the first through third color pixels are different, as taught by Hsieh, to improve image quality and improve efficiency, as taught by Hsieh [para. 32].
As to claim 2, Jung as modified by Hsieh teaches the display panel according to claim 1, wherein the first sub-pixel, the second sub-pixel and the third sub-pixel of each of the first through third color pixels are same in number [Jung: fig. 14].
As to claim 3, Jung as modified by Hsieh teaches the display panel according to claim 1, wherein each of the first sub-pixel, the second sub-pixel and the third sub-pixel of each of the first through third color pixels is a 4-domain pixel structure [Jung: figs. 1, 3 & 14 & para. 62-65, 68, & 72].
As to claim 5, Jung as modified by Hsieh teaches the display panel according to claim 1, wherein the first gamma curve, the second gamma curve and the third gamma curve are different from one another (ratio between sub-pixels spx1, spx2, & sp3 of each color)[Jung: figs. 11-13 & & para. 111 & 118-125 & Hsieh: para. 26-30].
As to claim 6, Jung as modified by Hsieh teaches the display panel according to claim 1, wherein the first gamma curve, the second gamma curve and the third gamma curve are prestored in the display panel (prestored as circuitry of gamma voltage generators) [Hsieh: para. 27-28].
As to claim 7, Jung as modified by Hsieh teaches the display panel according to claim 1, wherein the first controller is configured to drive all the first sub-pixels of the plurality of pixel units and make the first sub-pixels reach preset grayscales by loading corresponding grayscale voltages onto data lines connected with the first sub-pixels [Hsieh: fig. 4 & para. 26-30 & Jung: figs. 1, 3, & 14]; 
the second controller is configured to drive all the second sub-pixels of the plurality of pixel units and make the second sub-pixels reach preset grayscales by loading corresponding grayscale voltages onto data lines connected with the second sub-pixels [Hsieh: fig. 4 & para. 26-30 & Jung: figs. 1, 3, & 14]; and
the third controller is configured to drive all the third sub-pixels of the plurality of pixel units and make the third sub-pixels reach preset grayscales by loading corresponding grayscale voltages onto data lines connected with the third sub-pixels [Hsieh: fig. 4 & para. 26-30 & Jung: figs. 1, 3, & 14].
As to claim 8, Jung teaches a display panel [abstract & fig. 1] comprising: 
a plurality of pixel units (pixels px) [figs. 1, 3, & 14 & para. 33-34, 43, & 127-128], wherein each of the plurality of pixel units comprises a first color pixel (red pixel pxr) [figs. 1, 3, & 14 & para. 33-34, 43, & 127-128], a second color pixel (green pixel pxg) [figs. 1, 3, & 14 & para. 33-34, 43, & 127-128] and a third color pixel (blue pixel pxb) [figs. 1, 3, & 14 & para. 33-34, 43, & 127-128], and each of the first color pixel, the second color pixel and the third color pixel comprises a first sub-pixel (sub-pixel spx1) [figs. 1, 3, & 14 & para. 33-34, 43, & 127-132], a second sub-pixel (sub-pixel spx2) [figs. 1, 3, & 14 & para. 33-34, 43, & 127-132] and a third sub-pixel (sub-pixel spx3) [figs. 1, 3, & 14 & para. 33-34, 43, & 127-132]; and 
a display control unit (timing controller 120 & data driver 140) [fig. 1 & para. 37 & 41]; 
wherein the display control unit is configured to determine a display grayscale of the first sub-pixel of the first color pixel, a display grayscale of the first sub-pixel of the second color pixel and a display grayscale of the first sub-pixel of the third color pixel according to display image data and a first gamma curve (gamma curve associated with first sub-pixels spx1 for each pixel px) [figs. 11-14 & para. 120-125 & 130-131]; 
wherein the display control unit is configured to determine a display grayscale of the second sub-pixel of the first color pixel, a display grayscale of the second sub-pixel of the second color pixel and a display grayscale of the second sub-pixel of the third color pixel according to display image data and a second gamma curve (gamma curve associated with second sub-pixels spx2 for each pixel px) [figs. 11-14 & para. 120-125 & 130-131]; 
wherein the display control unit is configured to determine a display grayscale of the third sub-pixel of the first color pixel, a display grayscale of the third sub-pixel of the second color pixel and a display grayscale of the third sub-pixel of the third color pixel according to display image data and a third gamma curve (gamma curve associated with third sub-pixels spx3 for each pixel px) [figs. 11-14 & para. 120-125 & 130-131];
wherein the second gamma curve comprises a first curve segment, a second curve segment and a third curve segment, the first curve segment is overlapped with the first gamma curve, and the third curve segment is overlapped with the third gamma curve [figs. 11-14 & para. 120-125 & 130-131].
	Jung does not explicitly teach the display control unit, comprising a first controller , a second controller  and a third controller.
Hsieh teaches the concept of a display panel [abstract] that utilizes a plurality of pixel units (pixel units formed by pixel groups pg1, pg2, & pg3) [fig. 4 & para. 26-30], wherein each of the plurality of pixel units comprises a first color pixel (red pixel unit formed of reds of pixel groups pg1, pg2, & pg3) [fig. 4 & para. 26-30], a second color pixel (green pixel unit formed of greens of pixel groups pg1, pg2, & pg3) [fig. 4 & para. 26-30] and a third color pixel (blue pixel unit formed by blues of pixel groups pg1, pg2, & pg3) [fig. 4 & para. 26-30], and each of the first color pixel, the second color pixel and the third color pixel comprises a first sub-pixel (red of pixel group pg1, green of pixel group pg1, blue of pixel group pg1) [fig. 4 & para. 26-30], a second sub-pixel (red of pixel group pg2, green of pixel group pg2, & blue of pixel group pg2) [fig. 4 & para. 26-30] and a third sub-pixel (red of pixel group pg3, green of pixel group pg3, & blue of pixel group pg3) [fig. 4 & para. 26-30]; and 
a display control unit (data driver 460 & gamma voltage generating circuitry 410) [fig. 4 & para. 26-30], comprising a first controller (gamma voltage generator 411) [fig. 4 & para. 26-30], a second controller (gamma voltage generator 412) [fig. 4 & para. 26-30] and a third controller (gamma voltage generator 413) [fig. 4 & para. 26-30]; 
wherein the first controller is configured to determine a display grayscale of a first sub-pixel of the first color pixel, a display grayscale of the first sub-pixel of the second color pixel and a display grayscale of the first sub-pixel of the third color pixel according to display image data and a first gamma curve (gamma voltage generator 411 supplies reference voltage group vr1, supplied to pixel group pg1) [fig. 4 & para. 26-30]; 
wherein the second controller is configured to determine a display grayscale of the second sub-pixel of the first color pixel, a display grayscale of the second sub-pixel of the second color pixel and a display grayscale of the second sub-pixel of the third color pixel according to display image data and a second gamma curve (gamma voltage generator 412 supplies reference voltage group vr2, supplied to pixel group pg2) [fig. 4 & para. 26-30]; 
wherein the third controller is configured to determine a display grayscale of the third sub-pixel of the first color pixel, a display grayscale of the third sub-pixel of the second color pixel and a display grayscale of the third sub-pixel of the third color pixel according to display image data and a third gamma curve (gamma voltage generator 413 supplies reference voltage group vr3, supplied to pixel group pg3) [fig. 4 & para. 26-30].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display control unit of the display panel of Jung, such that the display control unit, comprising a first controller, a second controller and a third controller; wherein the first controller is configured to determine a display grayscale of the first sub-pixel of the first color pixel, a display grayscale of the first sub-pixel of the second color pixel and a display grayscale of the first sub-pixel of the third color pixel according to display image data and a first gamma curve; wherein the second controller is configured to determine a display grayscale of the second sub-pixel of the first color pixel, a display grayscale of the second sub-pixel of the second color pixel and a display grayscale of the second sub-pixel of the third color pixel according to display image data and a second gamma curve; wherein the third controller is configured to determine a display grayscale of the third sub-pixel of the first color pixel, a display grayscale of the third sub-pixel of the second color pixel and a display grayscale of the third sub-pixel of the third color pixel according to display image data and a third gamma curve, as taught by Hsieh, to improve image quality and improve efficiency, as taught by Hsieh [para. 32].
As to claim 9, Jung as modified by Hsieh teaches the display panel according to claim 8, wherein each of the first sub-pixel, the second sub-pixel and the third sub-pixel of each of the first through third color pixels is a 4-domain pixel structure [Jung: figs. 1, 3 & 14 & para. 62-65, 68, & 72].
As to claim 11, Jung as modified by Hsieh teaches the display panel according to claim 8, wherein the first gamma curve, the second gamma curve and the third gamma curve are different (ratio between sub-pixels spx1, spx2, & sp3 of each color)[Jung: figs. 11-13 & & para. 111 & 118-125 & Hsieh: para. 26-30].
As to claim 12, Jung as modified by Hsieh teaches the display panel according to claim 11, wherein grayscales respectively corresponding to the first curve segment, the second curve segment and the third curve segment are progressively increased [Jung: figs. 11-13 & & para. 111 & 118-125 & Hsieh: para. 26-30].
As to claim 13, Jung as modified by Hsieh teaches the display panel according to claim 8, wherein the first controller is configured to drive all the first sub-pixels of the plurality of pixel units and make the first sub-pixels reach preset grayscales by loading corresponding grayscale voltages onto data lines connected with the first sub-pixels [Hsieh: fig. 4 & para. 26-30 & Jung: figs. 1, 3, & 14]; 
the second controller is configured to drive all the second sub-pixels of the plurality of pixel units and make the second sub-pixels reach preset grayscales by loading corresponding grayscale voltages onto data lines connected with the second sub-pixels [Hsieh: fig. 4 & para. 26-30 & Jung: figs. 1, 3, & 14]; and
the third controller is configured to drive all the third sub-pixels of the plurality of pixel units and make the third sub-pixels reach preset grayscales by loading corresponding grayscale voltages onto data lines connected with the third sub-pixels [Hsieh: fig. 4 & para. 26-30 & Jung: figs. 1, 3, & 14].

Claims 4 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Hsieh, and further in view of Huang (US 20160217593).
As to claim 4, Jung as modified by Hsieh teaches the display panel according to claim 1 (see above).  
Jung as modified by Hsieh does not explicitly teach wherein the display panel is a 4K display panel or a 8K display panel.
Huang teaches the concept of a display panel [abstract], wherein the display panel is a 4K display panel or a 8K display panel [fig. 4 & para. 45 & 54].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Jung as modified by Hsieh, such that the display panel is a 4K display panel or a 8K display panel, as taught by Huang, to improve image quality by increasing the resolution of the display panel, as one of ordinary skill in the art would appreciate. 
As to claim 10, Jung as modified by Hsieh teaches the display panel according to claim 8 (see above).  
Jung as modified by Hsieh does not explicitly teach wherein the display panel is a 4K display panel or a 8K display panel.
Huang teaches the concept of a display panel [abstract], wherein the display panel is a 4K display panel or a 8K display panel [fig. 4 & para. 45 & 54].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Jung as modified by Hsieh, such that the display panel is a 4K display panel or a 8K display panel, as taught by Huang, to improve image quality by increasing the resolution of the display panel, as one of ordinary skill in the art would appreciate. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tien et al. 		(US 20180114478).
Shimoshikiryoh et al. 	(US 20100103339).
Arimoto et al. 		(US 20060290626).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694